UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 06-7873



MICHAEL A. WEBB,

                                               Plaintiff - Appellant,

             versus


EDDIE PEARSON, Warden; MR. POLITE, Correction
Officer; HAMLLET, Lieutenant; MR. NICKELS,

                                              Defendants - Appellees.




Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:04-cv-00815-LMB)


Submitted:    March 19, 2007                 Decided:   April 13, 2007


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael A. Webb appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint as to

defendants Pearson, Hamllet, and Nickels; awarding default judgment

and   $5000   damages    against     defendant      Polite;   and    denying

reconsideration.    We    have     reviewed   the    record   and   find   no

reversible error.       Accordingly, we affirm all orders for the

reasons stated by the district court.         Webb v. Pearson, No. 1:04-

cv-00815-LMB (E.D. Va. Nov. 17, 2004; Aug. 23, 2006; and Oct. 17,

2006).   We also deny Webb’s motion for summary judgment filed in

this court.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -